UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6619


STEVEN LEWIS BARNES,

                  Plaintiff - Appellant,

             v.

E.   QUATTLEBAUM,   Sergeant,   individually  and   official
capacity; MAJOR JACKSON, individually and official capacity;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:08-cv-02197-MBS-TER)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lewis Barnes, Appellant Pro Se.  Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven      Lewis   Barnes   seeks       to    appeal      the    district

court’s   order   adopting     the   recommendation          of    the      magistrate

judge and denying his motion for a temporary restraining order.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial    Indus.    Loan   Corp.,       337   U.S.    541     (1949).      Absent

exceptional   circumstances      not    present      here,      the   denial     of   a

motion for a temporary restraining order is interlocutory and

not appealable.        Office of Pers. Mgmt. v. Am. Fed’n of Gov’t

Employees, 473 U.S. 1301, 1303-04 (1985); Drudge v. McKernon,

482 F.2d 1375, 1376 (4th Cir. 1973).                 Accordingly, we dismiss

the appeal for lack of jurisdiction.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                        2